Case 19-10812-BFK         Doc 29    Filed 06/03/19 Entered 06/03/19 11:13:25                Desc Main
                                    Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

IN RE:                                             )       CASE NO.: 19-10812-BFK
                                                   )
ORLANDO M. PERDOMO, JR.,                           )
                                                   )       CHAPTER: 7
                              Debtor               )

                                    REQUEST FOR NOTICES

         COMES NOW, David C. Whitridge, of the firm of Thompson, O'Brien, Kemp & Nasuti,

P.C., and files this Request for Notices as attorney for, FORA FINANCIAL, a creditor and party in

interest in the above-styled case, and hereby requests receipt of all notices and orders entered in this

case.

         Respectfully submitted this 3rd of June, 2019.


                                                               /s/David C. Whitridge
                                                               David C. Whitridge
                                                               Georgia State Bar No. 754793
For the Firm of
THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Peachtree Corners, Georgia 30092
(770) 925-0111
dwhitridge@tokn.com
